Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., CN 101381462 in view of any of Sasaki et al., U.S. 2007/0036962, Muramatsu et al., U.S. 2019/0225806, U.S. Akiyama et al., 2015/0322211, and Blanc-Magnard et al., U.S. 2011/0098400 for the reasons outlined previously.
Response to Arguments
Applicant implies that the Examiner is not only proposing a reordering of the sequence of the steps taught by Dai, but the employment of different reactants (bottom of page 16 of their November 1, 2021 response).  The Examiner respectfully submits that the same reactants are used in the reordered steps (equilibration/ring-opening followed by hydrosilylation) with the important caveat that, of course, the intermediate obtained from the first step will be different.  This would be true of any multi-step synthetic process.  However, the product is same in the absence of any evidence to the contrary.  Applicant has made prior general allegations of differences in the reaction products but has yet to furnish any empirical evidence supporting their contentions.
PRIOR ART METHOD
The prior art is directed to a process wherein, in a first stage,

     (III) and
(b) tetramethyldisiloxane correlated with the claimed siloxane adhering to formula (II) 
     where “n” =1 
undergo equilibration polymerization (Applicant refers to this reaction as a “ring-opening of the cyclosiloxane monomer and technically this is true although it is more accurate that the stage be characterized as an equilibration polymerization because of the equilibrium-controlled bond-breaking and bond-forming that occurs involving the cyclosiloxane monomer, the disiloxane monomer and resulting linear chains alike).  The product will be a polydimethylsiloxane segment of some undefined average length “n” featuring hydrosilyl groups, Si-H, at the ends derived from the tetramethyldisiloxane.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Said product/intermediate is then used to hydrosilylate mono-allyl-terminated polyoxypropylene, which correlates with the claimed  hydroxyalkyl alkenyl ether having secondary/tertiary alcohol groups.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


CLAIMED METHOD
The claimed method, by contrast, entails using the same precursors to form an equivalent product, but where mono-allyl-terminated polyoxypropylene is first hydrosilylated with a compound bearing hydrosilyl groups.  We will assume tetramethyldisiloxane “m” = 0 for a direct comparison.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Thereafter, the intermediate obtained from the aforementioned hydrosilation reaction undergoes equilibration with tetramethylcyclosiloxane (R10 = methyl and “n” = 4 in claimed formula III) 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


As can be seen from the above schemes, the same precursors are used in both synthetic approaches:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

to provide the same product.  In the prior art method, the claimed compounds of formulae II and III are reacted via equilibration polymerization followed by use of the resulting intermediate to hydrosilylate the claimed compound of formula I (equilibration/ring-opening followed by hydrosilylation) whereas in the claimed method the the claimed compound of formula II hydrosilylates the claimed compound of formula I and the resulting intermediate is subjected to equilibration/ring-opening in the presence of the claimed compound of formula III.  
Hence, the only distinction between these is that, in the former, equilibration/ring-opening precedes hydrosilylation.  By contrast, the latter claimed method entails performing a hydrosilylation reaction first and then the equilibration/ring-opening step.  The latter claimed method merely reverses In re Burhans decision, where the prior art method differs from the claimed method in this fashion, the claimed method may be deemed to be prima facie obvious.  (As an aside, Applicant seems to opine that the claimed process steps were somehow unknown and/or are not cited in the prior art.  The Examiner disagrees.  Both methods use the same precursors and the same reaction types.  Their position seems to be predicated on the fact that the second of the claimed steps utilizes a different intermediate than does that of the prior art method but this would be an unavoidable outcome of any two related multi-step synthetic processes.)
The Examiner has reviewed the In re Chau decision and believes that there is one very salient difference in the fact patterns.  In the Chau case, what the Examiner had alleged did not involve a reordering- or reversal of the steps per se.  Whereas the claims in that case had called for dissolving one solid in a liquid and subsequently coating the resulting solution onto a second solid thus resulting in the preparation of solid particles having another solid coated thereon, the art relied upon instead made a mere admixture of the three materials.  Moreover, even if, arguendo, the modification could be properly characterized as a mere reordering of the steps, the evidence in that case showed that the resulting products were distinct.  No such showing has yet been made in the current prosecution.
Applicant next states that Dai teaches against a reordering of the steps outlined in their Example 4.  Respectfully, Dai is completely silent as the other merits of Applicants’ method.  It does not express an opinion one way or the other.  Its failure to consider alternative syntheses does not constitute a teaching against them.
Finally, the motivation to reorder the steps of the process taught by Dai does indeed originate in the In re Burhans decision itself.  It holds that it is obvious to reverse or reorder the steps of a known method- it is clear that Applicant and the Examiner disagree as to what is to be inferred from “steps”- to arrive at another process useful for making the same product.  (It is noted that, by Applicants’ never be possible to invoke this citation to rationalize a 35 U.S.C. 103 rejection of any multi-step method directed to the formation of a chemical compound, or more precisely, a method that involved conducting a plurality of reactions in sequence.)  The Examiner submits that no motivation rooted in the TSM test is required here.
Allowable Subject Matter
Claims 13-15 are allowed.  Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 23, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765